Citation Nr: 0319130	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an increased rating for service-connected 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in Los Angeles, 
California, which denied service connection for a lung 
disorder, and denied an increase in a 30 percent rating for 
service-connected dermatitis.  A personal hearing was held 
before a veterans law judge in November 2002.  

REMAND

The veteran contends that he incurred COPD during service, 
and that his service-connected dermatitis is more disabling 
than currently evaluated.

Initially, the Board notes that the diagnostic codes 
pertaining to rating skin disorders were revised during the 
pendency of this appeal, effective August 30, 2002.  As 
service connection was in effect for this disability when the 
regulations pertaining to evaluating skin disorders were 
revised, the veteran is entitled to the version of the 
regulations most favorable to him, although the new criteria 
are only applicable to the period since August 30, 2002, when 
they became effective.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so); 
VAOPGCPREC 3-2000.

The veteran's service-connected skin disorder has been rated 
under the old criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7813.  The RO has not yet reviewed the veteran's claim for an 
increased rating for service-connected dermatitis with 
consideration of the revised rating criteria, and such must 
be done prior to appellate review.

The last VA examination of the veteran's service-connected 
skin disorder was performed in June 1999, prior to the 
revision of the rating criteria.  All ongoing treatment 
records pertaining to the veteran's skin disorder should be 
obtained, and, given the length of time since the last VA 
compensation examination of this disability, a current 
examination should be provided.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

With respect to the veteran's claim for service connection 
for a lung disorder, to include COPD, the Board notes that he 
has reported receiving VA treatment for this condition in 
December 2001 and October 2002.  A complete copy of such 
records is not on file and must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

At his November 2002 Board hearing, the veteran reported that 
he received private medical treatment for COPD from Dr. 
Thomas from 1966 to 2001.  At his hearing and in a July 2002 
letter, he said that he had only been able to obtain recent 
medical records from this doctor, and requested that VA make 
another attempt to obtain all of his medical records.  The RO 
should attempt to obtain such records from Dr. Thomas.  
38 U.S.C.A. § 5103A(b) (West 2002).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas, supra.  The VA promulgated regulations to implement 
the provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations (including 38 C.F.R. § 3.159) essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
ask him to provide the names, addresses 
and dates of treatment for all health 
care providers, VA and non-VA, who have 
examined or treated him for a skin 
disorder since 1998, or for a respiratory 
disorder since separation from service.  
The RO should obtain the related medical 
records.  If records cannot be obtained, 
it should be documented in the claims 
folder.

The RO should attempt to obtain private 
medical records from Dr. Thomas, dated 
from 1966 to 2001, and should obtain VA 
medical records dated from 1998 to the 
present which reflect treatment for a 
skin disorder or a respiratory disorder.  
In particular, the RO should attempt to 
obtain VA medical records dated in 
December 2001 and October 2002 reflecting 
treatment for a respiratory disorder.

3.  The veteran should be scheduled for 
VA dermatological examination to 
determine the current level of severity 
of his service-connected dermatitis of 
the feet, pubic area, and external 
auditory canals.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.

In addition, the examiner should fully 
describe the veteran's skin disorder(s), 
and should indicate the percentage of the 
veteran's body (and the percentage of 
exposed areas) affected by such 
disorder(s).  The examiner should 
indicate whether the veteran's service-
connected skin disorder requires systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and the 
frequency with such drugs were used 
during the past 12-month period.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  The RO should then review the claims 
for entitlement to service connection for 
a lung disorder, to include COPD, and for 
an increased rating for dermatitis, with 
consideration of the revised rating 
criteria pertaining to skin disorders.  
If the claims are denied, the veteran 
should be issued a supplemental statement 
of the case, and given time to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Kimberly E. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


